                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    ) No. 1:20CR00113 SNLJ
                                              )
CLARENCE L. HICKS,                            )
                                              )
                       Defendant.             )

              GOVERNMENT'S REQUEST FOR PRETRIAL DISCLOSURE
                      OF EVIDENCE OR INFORMATION

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and John N. Koester, Jr., Assistant

United States Attorney for said District, and pursuant to this Court's Order Concerning Pretrial

Motions filed August 12, 2020, the Government makes the following request:

                 A. GOVERNMENT'S REQUEST FOR PRODUCTION OF
                          STATEMENTS OF WITNESSES

       Pursuant to Rule 26.2 of the Federal Rules of Criminal Procedure, the Government

requests that the defendant produce, for the examination and use of the Government, any

statement of a witness called on behalf of the defense, that is in the possession of the defense and

that relates to the subject matter concerning which the witness testified. In support thereof, the

Government states and alleges as follows:

       Rule 26.2 of the Federal Rules of Criminal Procedure provides that after a witness other

than defendant has testified on direct examination, the Court on motion of a party who did not

call the witness, shall order the attorney for the Government or the defendant and the defendant's

attorney, as the case may be, to produce, for the examination and use of the moving party, any
statement of the witness that is in their possession and that relates to the subject matter

concerning which the witness has testified.

       WHEREFORE, the Government requests that the defendant produce at the appropriate

time and place any statements of witnesses in their possession that relates to the subject matter

concerning which the witness has testified.

         B. GOVERNMENT'S REQUEST FOR NOTICE OF ALIBI WITNESSES

       The Government requests that the defendant disclose alibi witnesses. In support thereof,

the Government states that the time, date and place in which the alleged offenses were

committed are:

               Count I:

                       (a) Time: Approximately 4:29 p.m.

                       (b) Date: September 27, 2019

                       (c) Place: 605 East 11th Street, Portageville, Missouri

       Rule 12.1 of the Federal Rules of Criminal Procedure requires that upon written demand

by the Government stating the time, date, and place of which the alleged offense was committed,

defendant shall serve within ten (10) days, or at such different time as the Court may direct, upon

the attorney for the Government a written notice of defendant's intention to offer a defense of

alibi, stating the specific place or places at which the defendant claims to have been at the time

of the alleged offense and the names and addresses of the witnesses upon whom the defendant

intends to rely to establish such alibi. This Court, by its order of August 12, 2020, has provided

that responses to requests for pretrial disclosure of evidence or information must be filed by

August 21, 2020.


                                                  2
        WHEREFORE, the Government, having complied with the terms of Rule 12.1 of the

Federal Rules of Criminal Procedure and this Court's Order Concerning Pretrial Motions,

requests that the defendant disclose his intention to offer a defense of alibi by August 21, 2020.

           C. GOVERNMENT'S REQUEST FOR DISCLOSURE PURSUANT TO
           RULE 16 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

        Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the Government requests

that the defendant produce the following:

A.      Documents and Tangible Objects

        Rule 16(b)(1)(A) provides that upon compliance with defendant's request for the

production of documents and tangible objects under subdivision (a)(1)(C) or (D) of Rule 16 of

the Federal Rules of Criminal Procedure, the defendant, upon request of the Government, shall

permit the Government to inspect and copy or photograph books, papers, documents,

photographs, tangible objects, or copies of portions thereof, which are within the possession,

custody, or control of the defendant and which the defendant intends to introduce as evidence in

chief at the trial.

B.      Reports of Examinations and Tests

        Rule 16(b)(1)(B) provides that if the defendant requests disclosure under subdivisions

(a)(1)(C) or (D) of this rule, upon compliance with such request by the Government, the

defendant, on request of the Government, shall permit the Government to inspect and copy or

photograph any results or reports of physical or mental examinations and of scientific tests or

experiments made in connection with the particular case, or copies thereof, within the possession

or control of the defendant, which the defendant intends to introduce as evidence in chief at the



                                                 3
trial or which were prepared by a witness whom the defendant intends to call at the trial when the

results or reports relate to that witness's testimony.

        WHEREFORE, the Government requests that the defendant produce any and all

documents and tangible objects and reports of examinations and tests as set forth under Rule

16(b) of the Federal Rules of Criminal Procedure.

C.      Expert Witnesses

        Rule 16(b)(1)(C) provides that if the defendant requests disclosure under subdivision

(a)(1)(E) of this rule and the Government complies, the defendant, at the Government's request

must disclose to the Government a written summary of testimony the defendant intends to use

under Rule 702, 703, and 705 of the Federal Rules of Evidence as evidence at trial. This

summary must describe the opinions of the witnesses, the bases and reasons therefor, and the

witnesses' qualifications.

        WHEREFORE, the Government requests that the defendant disclose a written summary

of testimony the defendant intends to use under Rule 702, 703, and 705 of the Federal Rules of

Evidence as evidence at trial in accordance with the requirements of Rule 16(b)(1)(C) of the

Federal Rules of Criminal Procedure.

                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                UNITED STATES ATTORNEY


                                                /s/ John N. Koester, Jr.
                                                JOHN N. KOESTER, JR., #52177MO
                                                ASSISTANT UNITED STATES ATTORNEY
                                                555 Independence, 3rd Floor
                                                Cape Girardeau, MO 63703
                                                (573) 334-3736

                                                   4
                                             john.koester@usdoj.gov



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon the
following:

Jennifer Booth
Attorney for Defendant


                                             /s/ John N. Koester, Jr.
                                             JOHN N. KOESTER, JR., #52177MO
                                             ASSISTANT UNITED STATES ATTORNEY




                                                5
